DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein empty regions disposed between adjacent pixel island regions, and connection bridge regions connecting adjacent pixel island regions, wherein each pixel island region of the plurality of pixel island regions is provided with a light emitting unit, a distance between a surface of a side of the base substrate away from the light emitting unit and a surface of a side of the base substrate facing the light emitting unit in the pixel island region is a first distance, a distance between a surface of a side of the base substrate away from the light emitting unit and a surface of a side of the base substrate facing the light emitting unit in the connection bridge region is a second distance, and the first distance is not equal to the second distance.  These 
The following is an examiner's statement of reasons for allowance: Claim 5 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, wherein empty regions disposed between adjacent pixel island regions, and connection bridge regions connecting adjacent pixel island regions, and the method comprises: providing a hard underlay substrate; 24English Translation forming first grooves and second grooves on a side of the underlay substrate, wherein the first grooves correspond to the pixel island regions and the second grooves correspond to the connection bridge regions; preparing the display substrate on a side of the underlay substrate where the first grooves and the second grooves are formed, wherein the pixel island regions are located in regions where the first grooves are located, the connection bridge regions are located in regions where the second grooves are located, and the empty regions are located in regions other than the first grooves and the second grooves; and separating the underlay substrate from the display substrate to obtain the display substrate.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein empty regions disposed between adjacent pixel island regions, and connection bridge regions connecting adjacent pixel island regions, each pixel island region of the plurality of pixel island regions is provided with a light emitting unit, a distance between a surface of a side of the base substrate away from the light emitting unit and   These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-4, 6-16 and 18-20 depend from claim 1, 5 or 17 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
SHIN et al. (US Patent Appl. Pub. No. 2018/0090699 A1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (IR) at 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895